In the

       United States Court of Appeals
                    For the Seventh Circuit
                        ____________________
No. 15-1963
SEAN ROBERTS and STEVEN HILL,
                                                   Plaintiffs-Appellants,

                                     v.

CITY OF CHICAGO,
                                                     Defendant-Appellee.


                        ____________________

            Appeal from the United States District Court for the
              Northern District of Illinois, Eastern Division.
              No. 14-cv-02840 — Charles P. Kocoras, Judge.
                        ____________________

    ARGUED JANUARY 14, 2016 — DECIDED MARCH 31, 2016
                        ____________________

   Before FLAUM and RIPPLE, Circuit Judges, and PETERSON,
District Judge. ∗
    FLAUM, Circuit Judge. Plaintiffs Steven Hill and Sean Rob-
erts filed this suit against the City of Chicago alleging discrim-
ination under the Americans with Disabilities Act, 42 U.S.C.


   ∗   Of the Western District of Wisconsin, sitting by designation.
2                                                    No. 15-1963

§ 12101 et seq. (“ADA”). Hill and Roberts were both members
of the plaintiff-class in Lewis v. City of Chicago, which resulted
in an order that the Chicago Fire Department (“CFD”) hire the
first 111 class members to complete the court-mandated hir-
ing process. Plaintiffs completed the hiring process but were
never offered positions after they failed their initial medical
screenings. In their complaint, plaintiffs allege that the failure
to hire them violated the ADA. The district court held that
plaintiffs’ complaint failed to state a claim for relief. Because
their complaint does not adequately allege a violation of the
ADA, we affirm.
                         I. Background
    Plaintiffs are two African-American men who applied for
firefighter positions with the CFD in 1995. Plaintiffs were not
hired because of their scores on a required pre-employment
examination. In Lewis v. City of Chicago, Hill and Roberts
joined a class of roughly 6,000 other similarly situated Afri-
can-American applicants who were denied employment
based on their examination scores. No. 98-cv-5596, 2005 WL
693618 (N.D. Ill. Mar. 22, 2005). The Lewis class argued that the
City’s hiring process had an unjustified adverse impact on Af-
rican-American applicants. The Northern District of Illinois
agreed and held that the examination violated Title VII. Id. at
*1.
   After a series of appeals, on August 17, 2011, the Lewis
court ordered the City to hire 111 of the class members who
were denied employment based on their examination scores
and to provide monetary compensation to the remaining class
members. The court specified a four-step hiring process. First,
the City had to notify class members of the hiring process.
Second, the City had to compile a randomized list of class
No. 15-1963                                                   3

members who indicated an interest in a firefighter position.
Third, the City had to extend offers to advance in the hiring
process to class members in the order in which their names
appeared on the list. Finally, pursuant to the order, “the first
111 class members to undergo the background investigation,
physical abilities test, drug screen and medical examination
and to pass all of them shall be offered employment by the
City as [CFD] candidate firefighters … .” The Lewis court im-
posed strict deadlines for each of these steps.
    In October 2011, plaintiffs received a letter from the City
informing them that they were among the class members who
would be considered for a firefighter position. Hill was num-
ber 181 on the list; Roberts was number 302. They were ad-
vised that they would need to complete a physical abilities
test, a drug screening, and a background check. By January 5,
2012, both plaintiffs successfully completed these require-
ments. On February 22, they were notified—allegedly for the
first time—that they also needed to pass a medical screening.
On February 23, plaintiffs received offers of employment con-
ditioned on their completion of the medical screening.
    On February 24, 2012, the City conducted a medical exam-
ination of Hill. Hill alleges that he suffers from asthma and
has had past problems with a hernia and kidney stones. On
March 2, the City informed Hill that he would need to repeat
some of the physical testing “due to abnormal numbers” and
to provide a release from his doctor for a past hernia surgery
and a kidney stone removal. On March 7, Hill submitted the
requested documents. On March 9, the City told Hill that he
would need to undergo more testing and to submit additional
documentation related to his hernia and kidney stone proce-
4                                                     No. 15-1963

dures. On March 15, Hill provided all of the requested docu-
ments except a pulmonary medical release, which he pro-
vided the next day. The start of firefighter candidate training
for the Lewis class members was scheduled for March 16, a
fact Hill was aware of. Yet after submitting his pulmonary
medical release on March 16, the City assured Hill that he was
“still in the running.” On April 2, the City found Hill to be
medically qualified for a position but never hired him.
     On February 27, 2012, the City conducted Roberts’s medi-
cal examination. Roberts alleges that he suffers from bronchi-
tis. On March 8, the City informed Roberts that he had failed
a pulmonary functions test and therefore would need to pro-
vide further medical documentation and blood work by
March 15. Roberts did as instructed, but the City never con-
tacted Roberts and never hired him.
     On April 20 and 23, plaintiffs filed charges with the Illinois
Department of Human Rights and the Equal Employment
Opportunity Commission (“EEOC”). The EEOC issued plain-
tiffs right-to-sue letters and plaintiffs filed this suit in the
Northern District of Illinois on April 21, 2014 for monetary
damages. Their amended complaint alleges that the City dis-
criminated against Roberts on the basis of his bronchitis and
that the City discriminated against Hill on the basis of his
asthma and past problems with a hernia and kidney stones.
    The City moved to dismiss the complaint under Federal
Rule of Civil Procedure 12(b)(6) and on April 3, 2014, the dis-
trict court granted the City’s motion. The court held that the
complaint did not state a plausible claim for relief because it
did not sufficiently allege that plaintiffs were not hired be-
cause of their actual or perceived disabilities. Plaintiffs ap-
peal.
No. 15-1963                                                        5

                          II. Discussion
    We review a district court’s grant of a 12(b)(6) motion to
dismiss de novo. Lavalais v. Vill. of Melrose Park, 734 F.3d 629,
632 (7th Cir. 2013). In construing the complaint, we accept all
well-pleaded facts as true and draw reasonable inferences in
the plaintiffs’ favor. Id. To survive a motion to dismiss, the
complaint must “state a claim to relief that is plausible on its
face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
“A claim has facial plausibility when the plaintiff pleads fac-
tual content that allows the court to draw the reasonable in-
ference that the defendant is liable for the misconduct al-
leged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The com-
plaint must do more than recite the elements of a cause of ac-
tion in a conclusory fashion. Id.
     The ADA prohibits discrimination “against a qualified in-
dividual on the basis of disability in regard to job application
procedures [and] hiring … .” 42 U.S.C. § 12112(a). To prove a
violation of § 12112(a), a plaintiff must show that: (1) he is dis-
abled; (2) he is otherwise qualified to perform the essential
functions of the job with or without reasonable accommoda-
tion; and (3) the adverse job action was caused by his disabil-
ity. See Arroyo v. Volvo Grp. N. Am., LLC, 805 F.3d 278, 286–87
(7th Cir. 2015). In order to establish causation at this stage,
plaintiffs must plead sufficient facts supporting an inference
that the City discriminated against them “on the basis of dis-
ability.” § 12112(a). Accordingly, plaintiffs must sufficiently
allege that the City would have hired them “but for” their dis-
ability. 1 Arroyo, 805 F.3d at 287.


   1It remains an open question whether the 2008 amendment to the
ADA, which changed the statute’s causation language from “because of”
6                                                            No. 15-1963

    In their complaint, plaintiffs claim that the City discrimi-
nated against them by subjecting them to a battery of medical
tests and record requests that prevented them from being
hired. They allege that these tests and requests were caused
by plaintiffs’ disabilities and that the resulting delay in obtain-
ing medical clearance sounded the death knell of their em-
ployment prospects. Hill and Roberts concede that the City
can require some medical testing but argue that it cannot
“structure the hiring process as an obstacle course in which
individuals with disabilities are given no reasonable oppor-
tunity to demonstrate, in a timely manner that they are qual-
ified to be hired despite their disabilities.”
     These allegations, however, do not plausibly state that the
City discriminated against Hill and Roberts because of their
disabilities. Certainly, plaintiffs’ disabilities disadvantaged
them in this first-come-first-serve hiring process ordered by
the Lewis court because their medical issues delayed their
medical clearance. But to prove causation under the ADA,
plaintiffs must show that they were not hired because of their
disabilities, not because of a delay in medical clearance, even
if that delay was caused by their disabilities.
   For example, in Matthews v. Commonwealth Edison Co., 128
F.3d 1194 (7th Cir. 1997), we considered whether a defendant-
company discriminated against a plaintiff-employee by ter-
minating him as part of a reduction in force. The plaintiff was

to “on the basis of,” altered the substantive standard. See Arroyo, 805 F.3d
at 287 n.3. Since the particular causation standard does not affect the out-
come of this case and neither party argues that another standard should
apply, we continue to apply the pre-2008 causation standard. See id. (“The
issue was not briefed by the parties, and the answer would not affect the
outcome here in any case, so we need not resolve this issue.”).
No. 15-1963                                                    7

given a low performance rating based on the quantity and
quality of his work. However, the plaintiff’s low rating was
caused by his disability: He had suffered a severe heart attack
the year before and, as a result, could only work part-time. We
concluded that even though the plaintiff would not have re-
ceived a low performance rating but for his heart attack, and
thus probably would not have been laid off, “there is no evi-
dence that the company laid him off because he was disabled,
rather than because of the stated reasons that he had contrib-
uted little” during the performance period. Id. at 1197. In
other words, the plaintiff “was not discharged because of his
disability. He was discharged because of a consequence of the
disability … .” Id. at 1198.
   This case is indistinguishable from Matthews. Hill and
Roberts allege that the City failed to hire them not because of
their disabilities, but rather due to the extensive medical re-
quests that were a consequence of their disabilities. As we held
in Matthews, this is insufficient to demonstrate causation. Per-
haps plaintiffs could have argued that these medical requests
were in fact a pretext for intentional discrimination, but they
made no effort to do so.
    Nor do plaintiffs plausibly allege that the medical requests
themselves violated the ADA. The ADA permits an employer
to “condition an offer of employment on the results of [a med-
ical] examination if,” inter alia, “all entering employees are
subjected to such an examination regardless of disability … .”
§ 12112(d)(3); see also 29 C.F.R. § 1630.14(b) (“A covered entity
may require a medical examination (and/or inquiry) after
making an offer of employment to a job applicant … and may
condition an offer of employment on the results of such ex-
amination (and/or inquiry), if all entering employees in the
8                                                    No. 15-1963

same job category are subjected to such an examination
(and/or inquiry) regardless of disability.”). And medical ex-
aminations and inquiries made under § 12112(d)(3) need not
be job-related. See O'Neal v. City of New Albany, 293 F.3d 998,
1008 (7th Cir. 2002).
    Plaintiffs claim that the City’s medical requests were “un-
reasonable” and that the medical screening “did not give in-
dividuals with disabilities adequate time to comply.” But nei-
ther of these allegations, even if taken as true, demonstrates a
violation of the statute. Indeed, at no point do plaintiffs argue
that these medical requests violated § 12112(d), perhaps be-
cause the statute does not state that these medical requests
must be reasonable or that employers must give disabled ap-
plicants sufficient time to comply.
    Although plaintiffs’ complaint does not mention disparate
impact, the substance of plaintiffs’ allegations resembles such
a claim. Disparate impact claims under the ADA “involve em-
ployment practices that are facially neutral in their treatment
of different groups but that in fact fall more harshly on one
group than another and cannot be justified by business neces-
sity.” Raytheon Co. v. Hernandez, 540 U.S. 44, 52 (2003) (internal
citation and quotation marks omitted); see also § 12112(b) (rec-
ognizing disparate impact claims). Essentially, plaintiffs al-
lege that the City forced them to undergo medical screenings
that imposed a greater burden on disabled applicants than
non-disabled applicants.
   But their complaint fails to state a plausible claim for relief
under this theory as well. The complaint alleges that the City
discriminated against Hill and Roberts, not disabled appli-
cants generally. And the complaint is devoid of any “factual
content … tending to show that the City’s testing process, or
No. 15-1963                                                       9

some particular part of it, caused a relevant and statistically
significant disparity between” disabled and non-disabled ap-
plicants. Adams v. City of Indianapolis, 742 F.3d 720, 733 (7th
Cir. 2014), cert. denied, 135 S. Ct. 286 (2014). Further, to succeed
on a disparate impact claim based on the City’s medical
screenings, plaintiffs would also need to show why the med-
ical requests were not permissible under § 12112(d).
   In sum, the district court correctly held that plaintiffs’
complaint does not adequately state a claim for intentional
discrimination, or for that matter, any violation of the ADA.
                         III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.